Citation Nr: 1600889	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to August 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2015.  A transcript of the hearing is of record.  During the hearing, the Veterans Law Judge agreed to hold he record open for 60 days.  Thereafter, the Veteran submitted additional evidence, including VA treatment records and Social Security Administration records.  The Board further notes that the July 2015 appellate brief from the Veteran's representative waived the RO's initial consideration of any additional evidence submitted following certification to the Board.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in February 2010 in connection with his claim for an increased evaluation for PTSD.  During the July 2015 hearing, the Veteran and his representative indicated that his PTSD symptoms had increased in severity.  In particular, they noted that he has had suicide attempts, auditory hallucinations, and psychiatric hospitalizations.  See July 2015 Board Hearing Transcript at 4.  VA treatment records also reflect that the Veteran was most recently hospitalized for psychiatric treatment in October 2014.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

During the hearing, the Veteran and his representative also raised the issue of entitlement to TDIU.  The Veteran's representative asserted that the Veteran's PTSD symptomatology impacts his ability to work and renders him unemployable.  Moreover, in December 2015, the Veteran submitted a completed application for increased compensation based on unemployability.  Social Security Administration (SSA) records further show that the Veteran is in receipt of disability benefits due, in part, to anxiety-related disorders.  As such, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition, as previously indicated, the Veteran submitted additional VA treatment records.  These records show current mental health treatment through VA and refer to inpatient treatment; however, the records are incomplete and do not contain the notes regarding the hospitalizations.  As such, any outstanding and relevant VA medical records should also be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (2015) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

 1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records of hospitalization from the Tampa VA Medical Center.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating PTSD under the rating criteria and discuss the level of social and occupational impairment attributable to the disability. 

To the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected PTSD as opposed to any other nonservice-connected disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
3.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected PTSD, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or opinion, as necessary.

4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




